Mr. Chief Justice Clarity delivered the opinion of the court: This is a-case brought on account of injuries sustained while she was regularly employed as a civil service nurse in the Children’s Nursery at the Illinois Soldiers’ and Sailors’ Orphans Home; that during her employment and while in the course of employment she slipped upon an icy walk, fell and injured her hip, breaking the hip bone; that since said accident she has suffered intense pain and is still severely and permanently incapacitated. It further appears that the claimant was a valuable and faithful servant of the State and that she is without means of support, other than the charity of her friends and her community. It is the opinion of this court that in equity and good conscience an allowance should be had in this case as it is our belief that a reasonable protection should be given by the State to those of her servants who were injured in the line of duty. It is therefore recommended that claimant be allowed the sum of $2,500.00.